
	

115 S2333 IS: To prohibit assistance to the Government of Pakistan, and to require the Department of State and the United States Agency for International Development to transfer amounts to the Highway Trust Fund equivalent to historic levels of assistance to Pakistan.
U.S. Senate
2018-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2333
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2018
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit assistance to the Government of Pakistan, and to require the Department of State and
			 the United States Agency for International Development to transfer amounts
			 to the Highway Trust Fund equivalent to historic levels of assistance to
			 Pakistan.
	
	
		1.Prohibition on assistance to Pakistan
 No amounts appropriated or otherwise made available to the Department of State or the United States Agency for International Development may be made available as assistance to the Government of Pakistan.
		2.Required transfers to the Highway Trust Fund
 (a)Department of StateUpon receipt of appropriations for the balance of fiscal year 2018, the Secretary of State shall transfer $1,280,000,000 to the Highway Trust Fund.
 (b)United States Agency for International DevelopmentUpon receipt of appropriations for the balance of fiscal year 2018, the Administrator of the United States Agency for International Development shall transfer $852,000,000 to the Highway Trust Fund.
			
